In this case appellee has filed a motion to affirm on certificate a judgment rendered in his favor, against appellant, in the county court of Hidalgo County.
The judgment was for $200, with interest from date thereof.
Appellant resists the motion on two grounds: first, that the amount of the judgment, being for only $200, was below the original jurisdiction of the county *Page 713 
court, appellant contending that the certificate accompanying the motion should affirmatively show the jurisdiction of the trial court. We overrule this contention.
The jurisdiction of the trial court is not an issue cognizable by the appellate court in passing upon a motion to affirm on certificate, nor is the jurisdiction of the appellate court to affirm on certificate dependent on a showing in the certificate of the trial court's jurisdiction of the cause; the amount of recovery in the judgment of the trial court is not a test of the appellate court's jurisdiction, any more than the amount of recovery would show the trial court's jurisdiction. Brown v. Hooks, 117 Tex. 155, 299 S.W. 228; Dandridge v. Masterson,105 Tex. 511, 152 S.W. 166.
Appellant contests the motion on the further ground, in effect, that the parties have entered into an executory agreement by which satisfaction of the judgment would be made outside of the courts. The matters set up in the second ground do not purport to be disclosed in the transcript but are dehors the record and cannot be considered in the disposition of the motion to affirm on certificate, which must be granted.